department of the treasury internal_revenue_service washington d c tp ka ti tax exempt and government entities uil no legend dear this is in response to a letter dated date as supplemented by correspondence dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations you submitted the following facts and representations in connection with your request taxpayer a maintained four individual_retirement_arrangements iras t u v and w described in sec_408 of the internal_revenue_code the code ira t was maintained by company m and iras u v and w were maintained by company n in taxpayer a converted iras t u v and w into roth iras x y and z with company n the amounts converted from iras t u v and w were sum o sum r sum r and sum s respectively taxpayer a timely filed a joint federal_income_tax return with her spouse for calendar_year at the time of filing taxpayer a believed that their modified_adjusted_gross_income was within the limit found in sec_408a due to an error in calculating adjusted_gross_income for that year in taxpayer a discovered that their modified_adjusted_gross_income should have included an additional sum in the amount of sum t and an amended_return would have to be filed for that year taxpayer a recently became aware that this increase would cause the couple’s modified_adjusted_gross_income to exceed the limit found in sec_408a for taxpayer a was unaware that she was ineligible for the roth_ira conversions until after recalculating in her and her spouse’s modified_adjusted_gross_income for therefore taxpayer a missed the deadlines provided in announcement lr b date and announcement lr b date which would have allowed taxpayer a to recharacterize the failed roth conversions until date recently taxpayer a became informed that she was ineligible for the roth conversions due to the dollar_figure limitation in code sec_408a this request for sec_301 relief was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert her traditional iras into roth iras based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth iras x y and z back to a traditional_ira or iras with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor tra under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the lt regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure hmit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance conceming requests for relief submitted to the service on or after december sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a was not eligible to convert her traditional iras to roth iras since the combined modified_adjusted_gross_income of taxpayer a and her spouse exceeded dollar_figure taxpayer a timely filed a joint federal_income_tax return thus she was eligible for relief under announcements and however she missed the deadlines provided under these announcements because she was unaware that she was ineligible for the roth_ira conversions until after she recalculated their modified_adjusted_gross_income for in the provisions of sec_301_9100-3 of the regulations therefore it is necessary to determine whether she is eligible for relief under although taxpayer a was ineligible for the roth_ira conversions she was unaware of her ineligibility until after she discovered her mistake in calculating modified_adjusted_gross_income for upon realizing her mistake taxpayer a requested relief from the service before the service discovered the failure to make a timely election to recharacterize roth iras x y and z back to a traditional_ira or iras pursuant to announcements and the statute_of_limitations is not closed with respect to taxpayer a’s federal_income_tax return b of the regulations accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this letter to recharacterize her roth iras x y and z back to a traditional_ira or iras thus taxpayer a satisfies the requirements of clauses and iii of section this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent should you have any concerns regarding this ruling please contact sincerely yours swiect manager jofin employee_plans technical group tax exempt and govemment entities division enclosures deleted copy of letter notice -
